Title: To James Madison from William Kirkpatrick, 28 May 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


28 May 1801, Málaga. Transmits duplicate of 22 Apr. dispatch and recent O’Brien letter. Reiterates hope for American frigates to protect trade and force Tripoli to an accommodation. Reports twenty-six American merchantmen are detained at Barcelona; believes those at Alicante left safely. Discusses case of five American sailors who were on board British ketch Albanese seized by mutineers; notes that Spanish have not yet given them up but that he now doubts their original testimony and plans, if they are released, to return them to U.S. to be tried. Notes that Spanish quarantine of American vessels continues but that he has succeeded through American minister at Madrid in obtaining revocation of an order of early March levying retroactive duties on Spanish colonial produce imported on board American vessels since April 1799.
 

   
   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). RC 3 pp.; docketed by Wagner as received 14 Aug. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:476–77. O’Brien to Kirkpatrick, 12 May 1801 (1 p.), requested that Kirkpatrick relay enclosures to the secretary of state. They included: O’Brien to Smith, 9 Apr. 1801 (1 p.), announcing that the pasha of Tripoli had declared the treaty with the U.S. void; O’Brien to secretary of state and Smith, 5 Apr. 1801; and a copy of O’Brien to Cathcart, 13 Apr. 1801 (1 p.), stating that he had persuaded the dey of Algiers to write in support of the U.S. to the pasha of Tripoli (endorsed by O’Brien, “I have this day the 11th of May recd a letter from Consul Cathcart dated the 9th. of March nothing extra has transpired. The Corsairs of Tripoli was then nearly ready for sea”).



   
   A full transcription of this document has been added to the digital edition.

